Citation Nr: 0828556	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-32 760	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a bilateral knee disability has been 
received, and if so, whether service connection therefor is 
established.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1989 to January 
1993.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2003 rating action that denied service 
connection for a bilateral knee disability on the grounds 
that new and material evidence to reopen the claim had not 
been received.  

In November 2005, the veteran testified at a hearing before a 
decision review officer at the RO.  In July 2008, the veteran 
testified at a Board hearing before the undersigned Veterans 
Law Judge at the RO.

The Board's decision with respect to the issue of whether new 
and material evidence has been received to reopen the claim 
for service connection for a bilateral knee disability is set 
forth below.  For the reasons expressed below, the issue of 
service connection for a bilateral knee disability on the 
merits is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
veteran when further action on his part is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the application to reopen the claim for service 
connection for a bilateral knee disability on appeal has been 
accomplished.  

2.  The RO denied service connection for a bilateral knee 
disability by rating action of August 1993; the veteran was 
notified of the denial by letter the same month, but he did 
not appeal.

3.  Evidence associated with the claims folder since the 
August 1993 rating action denying service connection for a 
bilateral knee disability is not cumulative or redundant of 
evidence previously of record; relates to an unestablished 
fact necessary to substantiate the claim for service 
connection; and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1993 rating action denying service connection 
for a bilateral knee disability is final.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2007).  
    
2.  Since August 1993, new and material evidence to reopen 
the claim for service connection for PTSD has been received.  
38 C.F.R. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)) essentially include, upon 
the submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition on the new and material 
evidence issue, the Board finds that all notification and 
development action needed to render a fair decision on this 
aspect of the claim on appeal has been accomplished.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  Such a 
determination requires a finding of a current disability that 
is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d).

The veteran's claim for service connection for a bilateral 
knee disability was previously considered and denied by 
rating action of August 1993.  The evidence then considered 
included a service medical record that showed that the 
veteran was seen for a left knee contusion in November 1992, 
and a post-service March 1993 VA examination report that 
showed a grinding-type crepitation in the knees when the 
veteran squatted.  The service medical records also indicated 
that a separation examination was conducted in December 1992, 
but a report of that examination was not contained in the 
service medical records.  The RO denied the claim on the 
grounds that the service medical records showed no chronic 
knee disability, and that there were no objective findings on 
the post-service VA examination.  The veteran was notified of 
that rating action by letter of August 1993, but he did not 
appeal.

Because the veteran did not appeal the August 1993 denial, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  The 
VA may, however, reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108;  38 C.F.R. 
§ 3.156(a).  

The current application to reopen the claim for service 
connection was filed in July 2003.  With respect to attempts 
to reopen previously-denied claims, 38 C.F.R. § 3.156(a) 
provides that new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Thus, if the newly-presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or with previous evidence of record, it does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating it, 
the claim to reopen fails on that basis and the inquiry ends.  
38 C.F.R. § 3.156.  If the evidence is determined to be both 
new and material, the VA must reopen the claim and evaluate 
the merits after ensuring that the duty to assist has been 
fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the December 1994 rating action) in determining whether a 
claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 
282-3 (1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).
  
Considering the record in light of the above, the Board finds 
that the additional evidence added to the record since the 
RO's prior final August 1993 denial constitutes new and 
material evidence that warrants reopening the claim for 
service connection for a bilateral knee disability, and the 
claim is granted to that limited extent.    

On July 2003 VA outpatient examination, the veteran gave a 
many-year history of bilateral knee pain.  A review of 
systems indicated arthralgia of the knees.  After 
examination, the assessment was bilateral knee pain.  In 
August 2003, the veteran stated that his private physician 
was treating him for worsening knee pain.  At the July 2005 
RO hearing, the veteran testified that he had had knee 
complaints since military service, and that his private 
physician had been treating him for knee pain post service.  
A February 2008 VA contact report indicates that the veteran 
stated that his private physician would evaluate his knees in 
March 2008.  At the July 2008 Board hearing, the veteran 
testified that he had received treatment for his knees both 
in service and post service at a VA medical facility.  In a 
July 2008 affidavit, a service comrade attested to having 
witnessed the veteran repeatedly complain of bilateral knee 
pain in military service due to long periods of standing 
required by his sentry work shift during the time that they 
were stationed together from approximately July 1989 to 
August 1990.  

The Board finds that this evidence is "new," in the sense 
that it was not previously before agency decisionmakers, and 
is not cumulative or redundant of evidence previously of 
record.  The Board also finds that this evidence is 
"material" for the purpose of reopening the claim, as it 
includes the veteran's sworn testimony that he was treated 
for knee complaints in military service, and a statement from 
an individual who knew of the veteran's complaints of knee 
pain in military service, and that it relates to an 
unestablished fact necessary to substantiate the claim 
(evidence of knee pain in military service) and raises a 
reasonable possibility of substantiating the claim.  

As new and material evidence has been received, the Board 
finds that the criteria for reopening the claim for service 
connection for a bilateral knee disability are met, and the 
appeal is granted to this extent only.  




ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for a bilateral knee 
disability has been received, the appeal is granted to this 
extent.


REMAND

As noted above, the VCAA and its implementing regulations 
include enhanced duties to notify and assist claimants.  
Considering the record in light of those duties, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claim for service connection for a 
bilateral knee disability has not been accomplished.

The veteran contends that he suffers from a chronic bilateral 
knee disability that had its onset in service.

Evidence in the service medical records indicates that a 
separation physical examination of the veteran was conducted 
on 17 December 1992 at 9326 Primary Care, U.S. Air Force 
Regional Hospital, Eglin Air Force Base/BHA, and that 
examination was reported on SF 93, but a report of that 
examination is not of record.  The current incomplete service 
medical records include evidence of a left knee contusion in 
November 1992.  The VA has a statutory duty to assist a 
claimant in obtaining relevant records held by any Federal 
department or agency that the claimant adequately identifies 
and authorizes the VA to obtain.  See 38 U.S.C.A. § 5103A(b), 
(c)(3).  Thus, the Board finds that due process of law 
requires that a thorough search must be conducted for the 
veteran's complete service medical records, to specifically 
include the December 1992 separation examination, prior to an 
appellate decision in this case.  The Board points out that, 
under 38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain such 
records would be futile.  See 38 C.F.R. § 3.159(c)(1). 

The RO should contact the veteran and request him to sign and 
submit written authorization, following the current 
procedures in 38 C.F.R. § 3.159, permitting the release to 
the VA of copies of the complete clinical records of his 
treatment and evaluation for knee complaints up to the 
present time by Dr. Ulises Caraballo, 1201 Monument Road, 
Jacksonville, Florida 32225.

The record also reflects that outstanding VA medical records 
should be obtained.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the 
Board finds that copies of the complete records of all 
treatment and evaluation of the veteran for knee complaints 
at the Jacksonville, Florida VA Clinic from July 2003 to the 
present time should be obtained and associated with the 
claims folder.  The Board points out that, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).  

After the above development has been completed to the extent 
possible, the RO should afford the veteran a VA orthopedic 
examination to determine the relationship, if any, between 
any current knee disability and his military service.  

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R.  § 3.655 (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO must obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC) as well 
as the service department and request 
them to furnish all service medical 
records of the veteran, to specifically 
include a separation physical examination 
conducted on             17 December 1992 
at 9326 Primary Care, U.S. Air Force 
Regional Hospital, Eglin Air Force 
Base/BHA, which examination was reported 
on SF 93.  In requesting these records, 
the RO should follow the current 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims folder.  

2.  The RO should contact the veteran and 
request him to sign and submit written 
authorization, following the current 
procedures in 38 C.F.R. § 3.159, 
permitting the release to the VA of 
copies of the complete clinical records 
of his treatment and evaluation for knee 
complaints up to the present time by Dr. 
Ulises Caraballo, 1201 Monument Road, 
Jacksonville, Florida 32225.   

3.  The RO should obtain copies of the 
complete records of all treatment and 
evaluation of the veteran for knee 
complaints at the Jacksonville, Florida 
VA Clinic from July 2003 to the present 
time.  In requesting these records, the 
RO should follow the current procedures 
of 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims folder.

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the veteran to undergo a VA 
orthopedic examination to determine the 
nature and etiology of any current 
disability of either knee.  The entire 
claims folder must be made available to 
the examiner, who must review it, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  

All appropriate tests and studies, 
including X-rays, should be accomplished, 
and all clinical findings should be 
reported in detail.  The doctor should 
render an opinion, consistent with the 
clinical findings and sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50% probability) that any currently- 
diagnosed disability of either knee had 
its onset in military service or is 
related to any incident thereof.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
and opinions reached, in a printed 
(typewritten) report.  

6.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

7.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection on appeal in light of 
all pertinent evidence and legal 
authority.  If the veteran fails to 
report for the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.           
 
9.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


